United States Court of Appeals
                     For the First Circuit


No. 05-1815

                    UNITED STATES OF AMERICA,

                              Appellee,

                                 v.

                    DAVID RODRIGUEZ-PACHECO,

                      Defendant, Appellant.



                          ERRATA SHEET

     The majority opinion of this Court issued on February 5,
2007 is amended as follows:


     Page 4, lines 1-2 of first paragraph: replace "under a
Superseding Indictment" with "in a Superseding Indictment"

     Page 8, line 1 of second new paragraph:    replace "Under
Nolan," with "In Nolan,"

     Page 8, line 4 of second new paragraph:    replace "images
depicted were" with "images depicted are"

     Page 8, line 6 of second new paragraph: replace "in light,
inter alia, of the clarity" with "in light of, inter alia, the
clarity"

     Page 20, line 2: replace "to explain why the image was not
real," with "to explain why the image was real," (i.e., delete
"not")

     Page 20, heading "C.":   replace "By The Dissent" with "by
the Dissent"